

113 HR 3942 IH:  To amend the Internal Revenue Code of 1986 to extend for one year the deduction of State and local general sales taxes.
U.S. House of Representatives
2014-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS2d SessionH. R. 3942IN THE HOUSE OF REPRESENTATIVESJanuary 28, 2014Mr. Grayson introduced the following bill; which was referred to the Committee on Ways and MeansA BILL To amend the Internal Revenue Code of 1986 to extend for one year the deduction of State and local general sales taxes.1.Extension of deduction of State and local general sales taxes(a)In generalSubparagraph (I) of section 164(b)(5) of the Internal Revenue Code of 1986 is amended by striking January 1, 2014 and inserting January 1, 2015.(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2013.